Citation Nr: 0835343	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for bilateral hearing loss.

The veteran testified before the undersigned at a hearing at 
the RO in June 2008.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran has current hearing loss as a result of acoustic 
trauma during military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Given the entirely 
favorable action below, no further assistance or notice is 
required under the VCAA to assist the veteran in 
substantiating the claim.


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, certain chronic diseases, including organic 
diseases of the nervous system (i.e. sensorineural hearing 
loss), may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(d) when the evidence, regardless of its 
date, shows that a veteran had a chronic disease in service 
or during the applicable presumptive period, which is related 
to a current disability.  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, the veteran avers that he is entitled to 
service connection for a current bilateral hearing loss 
disability as a result of acoustic trauma during active duty.  
He reports that he served as a Howitzer gunner and 
experienced acoustic trauma from the firing of this artillery 
without the use of any hearing protection.

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) in service was 13B20, firearms 
crewman.  

Service medical records show that on pre-induction examination 
in June 1972, speech reception thresholds in decibels were as 
follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	15	5	5		5	7
Left	 	15	5	5		10	8

There are no records of diagnosis or treatment of a hearing 
loss disability during service.  The report of the veteran's 
physical examination for separation purposes, dated in May 
1974, shows the following speech reception thresholds:  

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	10	10	15	10	10	11
Left	 	15	15	10	10	15	13

The first post-service evidence of a diagnosed bilateral 
hearing loss disability is shown at the VA audiological 
examination performed in December 2006.  The examiner 
indicated that he had reviewed the veteran's claims file and 
medical records.  During the examination, the veteran 
reported military noise exposure from 155 Howitzers, 175 mm 
cannons, and 8 inch cannons without the use of hearing 
protection.  The veteran denied any post-service occupational 
or recreational noise exposure.  He also denied any history 
of ear disease or surgeries.  He reported the onset of 
hearing loss in the 1970's.  The examiner commented that it 
was uncertain when tinnitus had begun.

Audiology testing revealed bilateral hearing loss as defined 
in 38 C.F.R. § 3.385.  The examiner opined that it was less 
likely than not that the current hearing loss was caused by 
or the result of military acoustic trauma.  His rationale was 
that the separation examination showed normal hearing through 
6000 Hertz in both ears.  The examiner did find, however, 
that a current tinnitus disability was likely due to the 
excessive noise exposure in military service.  

The veteran submitted evidence from a private audiologist who 
noted that based upon results of audiometric testing in May 
2008, the veteran had mild hearing loss at 250 Hz, sloping to 
mild-moderate at 500-1000 Hz; sloping up to mild at 2000 Hz; 
moderate at 4000 Hz and borderline normal-mild at 8000 Hz 
bilaterally.  The audiologist further noted that the veteran 
was exposed to extremely high levels of noise and physical 
percussion produced by the firing of weapons.  The veteran's 
close proximity to the firing weapon "most certainly" 
caused acoustic trauma-including hearing loss and tinnitus.  
In sum, she opined that the veteran's hearing loss was 
incurred as a result of his military service.  This opinion 
was based on review of the veteran's DD 214 and his 
subjective report of history.

At his hearing in June 2008, the veteran testified that he 
initially noticed hearing loss in service and that there had 
essentially been a continuity of symptomatology since then.  
The veteran denied any post-service acoustic trauma from 
occupational or recreational pursuits.  He indicated that he 
worked with residential air conditioning and house painting.

The record clearly shows a current diagnosis of bilateral 
hearing loss, documented by audiological testing.  The 
veteran's reports of acoustic trauma in service are 
consistent with the circumstances of his service and are 
deemed credible.  Hence, the element of an in-service injury 
is satisfied.  Thus, two of the three elements necessary for 
service connection-current disability and in service injury-
are met.  As for the final element, evidence of a nexus 
between the current disability and injury during service, the 
competent medical evidence is in equipoise.  The remaining 
question is whether there is a link, or nexus, between the 
in-service acoustic trauma and the current hearing loss.

The evidence against such a link includes the normal hearing 
reported on the examination for separation from service, the 
long period of time between service and the initial 
documentation of hearing loss, and the VA examiner's opinion.  
The evidence in favor of a link includes the veteran's 
testimony that symptoms began in service, the increased 
speech reception thresholds measured during service, and the 
opinion of the private audiologist.  

The VA examiner relied largely on the normal hearing test at 
service separation, but did not comment on the increased 
speech reception thresholds.  The private examiner did not 
comment on the in-service testing.  While the private 
audiologist obviously placed emphasis on the history supplied 
by the veteran, there is no indication that such history was 
inaccurate or incredible.  The Board finds the probative 
value of the opinions to be in relative equipoise.  

The Board is left with a record that shows current hearing 
loss; in-service acoustic trauma with slight variation in 
hearing levels from entrance in service to separation from 
service; and no noise exposure other than in service.  
Further lending credence to the veteran's claim, is the fact 
that the VA examiner determined that the veteran's current 
tinnitus disability was due to noise exposure in service.  

The evidence as to the etiology of the veteran's current 
hearing loss disability is at least in equipoise.  In such a 
case, reasonable doubt is resolved in favor of the veteran, 
and service connection for hearing loss is granted.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


